DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-10, and 12-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 7-10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata (US 2012/0147526) in view of Takagi et al. (US 2004/0066608).
Regarding claim 1, Murata discloses a solid electrolytic capacitor, comprising: a porous anode body (11);
an anode foil (12), wherein the anode foil (12) is impermeable to liquids and is disposed on a planar surface of the porous anode body, wherein an upper surface 
a dielectric (13) overlying at least a portion of the porous anode body (11), wherein the dielectric is also formed within the porous anode body (the porous sintered body is anodized – [0030]);
a cathode overlying at least a portion of the dielectric (13) that overlies the porous anode body (11), the cathode (14-15) comprising a solid electrolyte, wherein transmission of the solid electrolyte from the upper surface of the anode foil (12) to a lower surface of the anode foil is prevented, and wherein at least a portion of the lower surface of the anode foil is free of the dielectric (13) and the solid electrolyte (14);
an anode termination (3) that is electrically connected to the portion of the lower surface of the anode foil (12) that is free of the dielectric (13) and the solid electrolyte (14); and a cathode termination (4) that is electrically connected to the solid electrolyte  (14), wherein the solid electrolytic capacitor is free of an anode lead wire.
Murata discloses the claimed invention except for the anode foil has a thickness ranging from 10 micrometers to 75 micrometers. 
Takagi et al. disclose a solid electrolytic capacitor comprising an anode foil (11); wherein the anode foil (11) has a thickness of 25 micrometers [0073]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the anode foil of Murata so that the anode 
Regarding claim 4, Murata discloses the valve metal comprises tantalum, niobium, aluminum, hafnium, titanium, an electrically conductive oxide thereof, or an electrically conductive nitride thereof [0030].
Regarding claim 7, Murata discloses the solid electrolyte comprises manganese dioxide, a conductive polymer, or a combination thereof [0032].
Regarding claim 8, Murata discloses a carbon layer overlies the cathode (15 - [0032]).
Regarding claim 9, Murata discloses a metal layer (15 – not shown – [0032]) overlies the carbon layer.
Regarding claim 10, Murata discloses the metal layer comprises silver (15 – not shown – [0032]).
Regarding claim 14, Murata discloses the solid electrolytic capacitor includes a coating of an insulating resin (2), wherein at least a portion of the anode termination (3) and a portion of the cathode termination (4) are exposed and free of the coating.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata (US 2012/0147526) and Takagi et al. (US 2004/0066608) as applied to claim 1 above, and further in view of Hori (JP 04-164308).
Regarding claim 5, Murata discloses the claimed invention except for the anode foil is welded to the planar surface of the porous anode body.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Murata so that the upper surface of the anode foil is welded to the planar surface of the porous body, since such a modification would further secure the anode body to the anode foil.

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata (US 2012/0147526) and Takagi et al. (US 2004/0066608) as applied to claim 1 above, and further in view of Rezai-Kalantary  (US 20110026192).
Regarding claim 6, Murata discloses the claimed invention except for an oxidation resistant material that is disposed between the anode foil and the anode termination. 
Rezai-Kalantary  discloses a solid electrolytic capacitor having an oxidation resistant material ([0044] – adhesive – Ag) disposed between an anode lead and an anode terminal. 
It have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Murata to include an oxidation resistant material between the anode lead and the anode terminal, since such a modification would form a solid electrolytic capacitor having an anode secured to the anode termination.  
Regarding claim 13, Murata discloses the claimed invention except for the anode termination and the cathode termination each comprise a conductive paste. 
Rezai-Kalantary discloses an anode termination (424) and a cathode termination (422) that comprise a conductive paste [0044]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the anode termination and cathode termination to include a conductive paste, since such a modification would produce thin terminals that can be easily shaped into a desired configuration.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata (US 2012/0147526) and Takagi et al. (US 2004/0066608) as applied to claim 1 above, and further in view of Rezai-Kalantary (US 20110026192) and Applicant’s admitted prior art (AAPA).
Regarding claim 12, Murata discloses the claimed invention except for the solid electrolytic capacitor has a thickness of from about 250 to about 1000 micrometers, and wherein the anode termination and the cathode termination each have a thickness ranging from about 10 micrometers to about 100 micrometers. 
Rezai-Kalantary discloses an anode termination having a thickness of 10 to 100 micrometers [0043].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the anode and cathode terminations to have a thickness of 10 to 100 micrometers, since such a modification would form terminals having desired mechanical strength / electrical properties (ESR)).

It would have been obvious to a person ordinary skill in the art before the effective filing date of the invention to form the capacitor of Murata to have at thickness of 1000 micrometers, since such a modification would form a solid electrolytic capacitor having desired electrical properties (capacitance).

11.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata (US 2012/0147526) and Takagi et al. (US 2004/0066608) as applied to claim 1 above, and further in view of Applicant’s admitted prior art (AAPA).
Regarding claim 15, Murata discloses the claimed invention except for a module comprising a plurality of solid electrolytic capacitors of claim 1, wherein the plurality of solid electrolytic capacitor are arranged in series, in parallel, or in a nonpolar configuration.
AAPA discloses that it is known in the art to form a module comprising multiple-like capacitors connected in parallel or series.
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to form a module with multiple capacitors of Murata, since such a modification would form a system having desired capacitance.

	Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985.  The examiner can normally be reached on Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848